 

Exhibit 10.4

Additional Default Provisions




Default.  The following are events of default under the Note, the Warrant, and
any other document related to the transactions contemplated by Securities
Purchase Agreement Document SPA-06042012: (i) the Borrower shall fail to pay any
principal under the Note when due and payable (or payable by conversion)
thereunder; or (ii) the Borrower shall fail to pay any interest or any other
amount under the Note when due and payable (or payable by conversion)
thereunder; or (iii) the Company shall fail to pay any amount under the Warrant
when due and payable (or payable upon exercise) thereunder; or (iv) the Company
shall fail to honor its obligations under the Securities Purchase Agreement or
any other document related to the Securities Purchase Agreement; or (v) a
receiver, trustee or other similar official shall be appointed over the Borrower
or a material part of its assets and such appointment shall remain uncontested
for twenty (20) days or shall not be dismissed or discharged within sixty (60)
days; or (vi) the Borrower shall become insolvent; or (vii) the Borrower shall
make a general assignment for the benefit of creditors; or (viii) the Borrower
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (ix) an involuntary proceeding shall be commenced or
filed against the Borrower; or (x) the Borrower shall lose its ability to
electronically transfer shares by “DWAC/FAST” transfer; or (xi) the Borrower
shall lose its status as “DTC Eligible”; or the borrower’s shareholders shall
lose the ability to deposit (either electronically or by physical certificates,
or otherwise) shares into the DTC System; or (xii) the Borrower shall become
late or delinquent in its filing requirements as a fully-reporting issuer
registered with the Securities & Exchange Commission.

 

COMPANY / BORROWER:




SILVER FALCON MINING, INC.

 

By: ____________________________

Pierre Quilliam

Chief Executive Officer

 




LENDER/HOLDER:

 

____________________________

JMJ Financial / Its Principal







 


